DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Elected claims 17-20 have been examined below. This communication is the first action on the merits (FAOM).  

Election/Restrictions
Applicant's election with traverse of Claims 17-20 (Group III) in the reply filed on 6/11/2020 is acknowledged.  The traversal is on the ground(s) that searching for all the inventions (Groups I and III) simultaneously would not place an undue burden on the Examiner.  This is not found persuasive because, as established in the Restriction requirement dated 5/26/2020, the inventions have acquired a separate status in the art in view of their different classification, the inventions have acquired a separate status due to their recognized divergent subject material, and at least different search strings, different search strategies, searching different classes/subclasses, and searching different electronic resources would be required. The inventions may be related; however, they are divergent as established in the Restriction requirement.  Moreover, applicant has failed to provide any explanation or evidence other than mere general allegation that there is no burden without specifically pointing out the alleged overlap limitations.
The requirement is still deemed proper and is therefore made FINAL.



Examiner’s Note
Examiner has cited particular paragraphs/columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 17-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
(a) it does not fall within one of the four statutory categories of invention, or 
(b) meets a three-prong test for determining that: 

(2) without integration into a practical application, and 
(3) does not recite additional elements that provide significantly more than the recited judicial exception.
Claims 17-20 are directed toward a system. Therefore, it can be seen that they fall within one of the four statutory categories of invention.  However, the claims clearly do not meet the three-prong test for patentability.
With regard to the first prong, does the claim recite a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Applicant’s claim 17, broadly speaking, is directed to an abstract idea of determining a need for a vehicle and delivering the solution on-site.  More specifically, the claims recite a series of steps (detect, determine, complete, instruct, etc.); which fall within wither the “Mental Processes” or “Certain methods of organizing human activity” groupings of abstract ideas.
With regard to the second prong, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
It is clear that Applicant’s claims do not comprise any of the above additional elements that, individually or in combination, have integrated the judicial exception into a practical application.  There is no improvement in the functioning of a computer.  Nor are the limitations implemented in particular machine or manufacture.  There is no transformation or reduction of a particular article to a different state or thing.  There are no additional elements that apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 

an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Since the abstract idea in Applicant’s claims are implemented on a generic computer, i.e., “a processor,” and there are no further limitations or structural elements, it can clearly be seen that the abstract idea of determining a need for a vehicle and delivering the solution on-site is merely implemented on a computer. Thus, there is no integration of the abstract idea into a practical application.
With regard to the third prong, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Applicant’s claims do not recite additional elements that provide significantly more than the recited judicial exception. 
Thus, since independent claim 17: (a) directed toward an abstract idea, (b) not integrated into a practical application, and (c) do not comprise significantly more than the recited abstract idea, they are directed toward non-statutory subject matter.
	Dependent claims 18-20 do not comprise any further limitations which cause the abstract idea to be integrated into a practical application or recite significantly more than the abstract idea.  Therefore, claims 18-20 are also rejected under 35 U.S.C. § 101. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moskowitz et al. (US 6,339,736, hereinafter “Moskowitz”) in view of Smith et al. (US 2005/0065678, hereafter “Smith”).
With respect to claim 17, Moskowitz discloses a system (abstract) comprising:
a processor (abstract, “system for the distribution of services, includes a computer device) configured to:
step 401, Fig. 4 and Column 4, Lines 61-65);
determine that a state associated with the diagnostic code can be rectified on-site at a vehicle location, based on predefined rectifiable states (step 406, Fig. 4, the rectification of issue is determined at service center 300);
complete an order process for ordering the part or fluid (Fig. 4, credit OK and service needed); and 
instruct dispatch of a delivery of the part or fluid to the vehicle location (step 407, Fig. 4).
Moskowitz does not expressly disclose the step of determining the availability of a vehicle part or fluid for on-site rectification.  However, Smith, in the same field of invention, clearly teaches this limitation (Fig. 2, steps 227).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Smith into the invention of Moskowitz in order to ensure timely delivery of the service by monitoring the inventory in advance of dispatching the service so that if the item is unavailable an order can be placed or an alternative (e.g. a supplier in vicinity of the vehicle) be found thus saving time and resources.  
With respect to claim 19, Moskowitz further discloses wherein the vehicle location includes a present location (Column 2, Lines 15-19, “location of the person’s vehicle”).
With respect to claim 20, Moskowitz further discloses wherein the vehicle location includes a preprogrammed destination (Column 3, Lines 24-27, “other location specified by the owner”).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Moskowitz in view of Smith and in further view of Minster et al. (US 2017/0278312, included in the IDS dated 8/30/2018, hereafter “Minster”).
With respect to claim 18, Moskowitz does not expressly disclose wherein the determination that the vehicle part or fluid is available for on-site rectification includes determining a respective part or fluid supplier, located within a predefined distance of the vehicle location, indicates available delivery to the vehicle location within a predefined time period. However, Minster, in the same field of invention, teaches accounting for distance of the vehicle from nearest available maintenance station or maintenance entity (¶70).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Minster into the invention of Moskowitz in order to ensure timely delivery of the service by taking the distance of the vehicle to the repair point into account thus saving time and resources.  
Moreover, Smith teaches accounting for availability time (Fig. 2, steps 229).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Smith into the invention of Moskowitz in order to ensure timely delivery of the service by monitoring the inventory in advance so that the part is available within acceptable amount of time thus minimizing waiting time and improving user experience. 

Conclusion
The prior art made of record and not relied upon, which is considered pertinent to applicant’s disclosure, is listed on the attached form PTO-892.

Akselrod teaches identifying a period of time to perform a service on a vehicle (see Fig. 2).
Sethi teaches a method that simplify the process of diagnosing failures in a product, determining what parts are compatible with the product, including replacement parts required to correct any failure, and procuring the required replacement parts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVID ZIAEIAN MEHDIZADEH whose telephone number is (571)272-7691.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/NAVID ZIAEIANMEHDIZADEH/Primary Examiner, Art Unit 3669